         CASE 0:21-cv-01219-JRT-TNL Doc. 5 Filed 08/20/21 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 VICTOR B. PERKINS,                                  Civil No. 21-1219 (JRT/TNL)


                                 Petitioner,

 v.
                                                   MEMORANDUM OPINION AND
 DONALD J. TRUMP., SR., Former President;
                                                 ORDER ADOPTING THE REPORT AND
 BARACK OBAMA, Former President;
                                                    RECOMMENDATION OF THE
 GEORGE W. BUSH, Former President;
                                                       MAGISTRATE JUDGE
 WILLIAM J. CLINTON, Former President;
 WILLIAM BARR, Former U.S. Attorney
 General; JEFF SESSIONS, Former U.S.
 Attorney General; LORETTA LYNCH, Former
 U.S. Attorney General; ERIC H. HOLDER,
 Former U.S. Attorney General; and JOHN
 ASHCROFT, Former U.S. Attorney General,

                              Respondents.


      Victor B. Perkins, Reg. No. 08783-039, FMC-Rochester, 1-1, PMB 4000,
      Rochester, MN 55903, pro se.


      Victor B. Perkins, who is involuntarily civilly committed at the Federal Medical

Center in Rochester, Minnesota (“FMC-Rochester”), has filed a petition for a writ of

habeas corpus, challenging his involuntary medication with psychotropic drugs and

alleging indifference to his healthcare needs by staff at the FMC-Rochester facility. The

Magistrate Judge recommended dismissing Perkins’s petition without prejudice and

Perkins filed objections. Because the Court finds that habeas relief is not the proper
          CASE 0:21-cv-01219-JRT-TNL Doc. 5 Filed 08/20/21 Page 2 of 8




remedy and that Perkins has not alleged viable constitutional claims against Defendants,

the Court will overrule Perkins’s objections, adopt the R&R, deny Perkins’s habeas

petition, and dismiss this action without prejudice.


                                      BACKGROUND

       Petitioner Victor B. Perkins is civilly committed at FMC-Rochester as a person who

suffers from a mental disease or defect that, if he were released, would create a

substantial risk of bodily injury or serious damage to the property of another. 18 U.S.C.

§ 4246. On May 13, 2021, Perkins filed a petition seeking a writ of habeas corpus pursuant

to 28 U.S.C. § 2241. (Petition, May 13, 2021, Docket No. 1.) Perkins’s petition also alleges

civil rights violations pursuant to 42 U.S.C. §§ 1983 and 1985. (Id. at 7.)

       Perkins alleges that while in custody at FMC-Rochester he has been forcibly

medicated with psychotropic drugs and facility staff have demonstrated deliberate

indifference to his medical needs. (Id. at 3.) Perkins claims that he has suffered severe

side effects as a result of the psychotropic medications, including hypertension, Hepatitis

B, Hepatitis C, and two massive heart attacks. (Id. at 5.) Perkins also asserts that he has

been targeted by Defendants—all former United States Presidents or Attorneys

General—who he alleges are conspiring to murder him because of his religious beliefs and

political aspirations. (Id. at 6.)

       On June 6, 2021, United States Magistrate Judge Tony N. Leung issued a Report

and Recommendation (“R&R”), concluding that the petition seeks relief related to the


                                             -2-
          CASE 0:21-cv-01219-JRT-TNL Doc. 5 Filed 08/20/21 Page 3 of 8




conditions of Perkins’s confinement and the petition is therefore not a proper habeas

action. (R&R at 2–3, June 6, 2021, Docket No. 3.) Further, the Magistrate Judge

determined that any civil rights claims Perkins asserts are not viable because he has failed

to name proper respondents. (Id.) The Magistrate Judge therefore recommended that

the Court dismiss Perkins’s petition without prejudice. (Id. at 4.) Perkins then filed

objections to the R&R. (Pet.’s Obj., June 16, 2021, Docket No. 4.)


                                       DISCUSSION

I.     STANDARD OF REVIEW

       After a magistrate judge files an R&R, a party may file “specific written objections

to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2); accord D. Minn.

LR 72.2(b)(1). “The objections should specify the portions of the magistrate judge’s report

and recommendation to which objections are made and provide a basis for those

objections.” Mayer v. Walvatne, No. 07–1958, 2008 WL 4527774, at *2 (D. Minn. Sept.

28, 2008). For dispositive motions, the Court reviews de novo a “properly objected to”

portion of an R&R. Fed. R. Civ. P. 72(b)(3); accord D. Minn. LR 72.2(b)(3). “Objections

which are not specific but merely repeat arguments presented to and considered by a

magistrate judge are not entitled to de novo review, but rather are reviewed for clear

error.” Montgomery v. Compass Airlines, LLC, 98 F. Supp. 3d 1012, 1017 (D. Minn. 2015).

The Court liberally construes a document filed pro se. Erickson v. Pardus, 551 U.S. 89, 94

(2007).

                                            -3-
            CASE 0:21-cv-01219-JRT-TNL Doc. 5 Filed 08/20/21 Page 4 of 8




II.    ANALYSIS

       Perkins objects to the R&R on the grounds that the Magistrate Judge did not

adequately consider Perkins’s wrongful imprisonment allegations and asserts that,

contrary to the R&R’s conclusion, § 2241 is a petition “emphasized” as a remedy for

conditions of confinement and not the duration of confinement. 1 (Pet.’s Obj. at 3.)


       A.      Section 2241

       A petitioner may bring a habeas petition only to challenge “the validity of his

conviction or the length of his detention” and may not seek habeas relief related to the

conditions of his confinement. Spencer v. Haynes, 774 F.3d 467, 469–70 (8th Cir. 2014)

(quotation omitted). Although the gravamen of Perkins’s petition focuses on his medical

treatment while in custody, which is addressed below, Perkins cursorily asserts that he

was wrongfully committed and detained pursuant to 18 U.S.C. §4246. Perkins’s petition

does not identify any particular constitutional defect in his incarceration, nor does it make

specific allegations that the multiple courts that have authorized his detention committed

any legal errors. 2 Although Perkins states that he has been detained for over 29 years


1 Perkins also asserts that the Magistrate Judge incorrectly applied the standards of 28 U.S.C.
§ 2254 in assessing his petition, rather than § 2241. However, the Magistrate Judge only noted
that the Rules Governing Section 2254 also applied to § 2241 petitions. See Rules Governing
Section 2254 Cases and Section 2255 Proceedings at 1, 3, https://www.uscourts.gov/sites/
default/files/rules_governing_section_2254_and_2255_cases_in_the_u.s._district_courts_-
_dec_1_2019.pdf (last accessed Aug. 9, 2021). The R&R substantively analyzed Perkins’s petition
under § 2241.
2 In his Objections, Perkins argues that he received ineffective assistance of counsel during
commitment hearings based on his counsel’s alleged failure to introduce independent examiners’
                                              -4-
            CASE 0:21-cv-01219-JRT-TNL Doc. 5 Filed 08/20/21 Page 5 of 8




since his original criminal sentence was completed, he does not allege any specific facts

related to his commitment proceedings or subsequent evaluations. Neither does he

assert that he is entitled to release, only that he should not be subject to forced

medication. In his request for relief, Perkins asks that the Court grant his habeas petition

and review all of the civil and criminal claims that he has previously filed in several

jurisdictions. Because Perkins does not challenge the legal validity of his commitment or

the length of his detention with specific factual allegations or claims for relief, the Court

finds that a habeas petition cannot provide Perkins with the remedy he seeks. See Kruger

v. Erickson, 77 F.3d 1071, 1073 (8th Cir. 1996) (per curiam). 3


       B.      Civil Rights Claims

       As a person detained by the United States, Perkins “possesses a significant liberty

interest in avoiding the unwanted administration of antipsychotic drugs under the Due

Process Clause of the Fourteenth Amendment.” Washington v. Harper, 494 U.S. 210,

221–22 (1990). Perkins also has a constitutional interest in receiving care that is not




opinions and inability to secure Perkins’s release from detention. (Pet.’s Obj. at 2–3.) Because
these arguments were not presented in Perkins’s habeas petition and therefore not considered
by the Magistrate Judge, the Court will not address them here. Munt v. Larson, No. 15-0582,
2015 WL 5673108 at *14 (D. Minn. Sept. 23, 2015) (“New claims or arguments, presented for the
first time in the objections to an R&R, will not be reviewed.”)
3 The Court notes that Perkins’s petition is also deficient because it fails to name proper
respondents. The proper respondent to a habeas petition is “the person who has custody over
[the petitioner]” or “the person who holds [the detainee] in what is alleged to be unlawful
custody.” Rumsfeld v. Padilla, 542 U.S. 426, 434–35 (2004) (quotations and citations omitted).

                                              -5-
          CASE 0:21-cv-01219-JRT-TNL Doc. 5 Filed 08/20/21 Page 6 of 8




deliberately indifferent to his serious medical needs. Estelle v. Gamble, 429 U.S. 97, 103–

04 (1976). Because Perkins’s petition primarily alleges constitutional violations related to

the forcible administration of psychotropic medications and purported willful

indifference to his health, the Court could construe his claims as a civil rights action. See

Papantony v. Hedrick, 215 F.3d 863, 865 (8th Cir. 2000); cf. Spencer, 774 F.3d at 471

(recognizing that it may be appropriate for a court to construe a pro se claim “into the

correct procedural vehicle[,]” but cautioning that petitioner should be consulted before

habeas claims are converted sua sponte.)

       Section 1983 authorizes constitutional claims against state officials; similar claims

may be brought against federal officials in the absence of a statutory cause of action

pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.

388 (1971). However, a plaintiff asserting a violation of his civil rights under § 1983 or

through a Bivens action must adequately plead that each Government-official defendant

took individual actions to deprive the plaintiff of a constitutional right. Ashcroft v. Iqbal,

556 U.S. 662, 676 (2009).

       Here, Perkins has pleaded no facts to suggest even a plausible inference that the

former United States Presidents and Attorneys General named as Defendants in this

action were involved in any way in decisions regarding Perkins’s healthcare and

medication at FMC-Rochester.        Because Perkins has not adequately pleaded that




                                             -6-
          CASE 0:21-cv-01219-JRT-TNL Doc. 5 Filed 08/20/21 Page 7 of 8




Defendants are “liable for the misconduct alleged,” id. at 663, the Court finds that

Perkins’s claims are not viable, even if construed as a civil rights action.


III.   CERTIFICATE OF APPEALBILITY

       A court may grant a certificate of appealability only where a petitioner has made a

substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2);

Copeland v. Washington, 232 F.3d 969, 977 (8th Cir. 2000). To make such a showing, the

issues must be “debatable among reasonable jurists,” a court must be able to “resolve

the issues differently,” or the case must “deserve further proceedings.” See Flieger v.

Delo, 16 F.3d 878, 882–83 (8th Cir. 1994). The Court finds it unlikely that another court

would decide the issues raised by Perkins’s petition differently. The Court therefore

concludes that Perkins has failed to make the required substantial showing of the denial

of a constitutional right and will not issue a certificate of appealability.


       The Court will dismiss the petition without prejudice which means that Perkins may

refile the case, but it must be properly pleaded against proper defendants in order to

state a claim for relief.




                                            ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

       1. Petitioner’s Objections to the R&R [Docket No. 4] are OVERRULED;

                                              -7-
         CASE 0:21-cv-01219-JRT-TNL Doc. 5 Filed 08/20/21 Page 8 of 8




      2. The R&R [Docket No. 3] is ADOPTED;

      3. Perkins’s Petition for Writ of Habeas Corpus [Docket No. 1] is DENIED;

      4. Perkins’s Application to Proceed In Forma Pauperis [Docket No. 2] is DENIED as

         moot;

      5. This action is DISMISSED without prejudice; and

      6. The Court does NOT certify for appeal the issues raised in this Petition.



LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: August 20, 2021                             ___                     ___
at Minneapolis, Minnesota.                             JOHN R. TUNHEIM
                                                           Chief Judge
                                                   United States District Court




                                           -8-
